[Not for Publication]
                United States Court of Appeals
                    For the First Circuit
                                         

No. 97-1932

                        MARY V. PRATT,

                    Plaintiff, Appellant,

                              v.

                     KELLEY C. PHILBROOK,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Michael A. Ponsor, U.S. District Judge]                                                                

                                         

                            Before

                     Stahl, Circuit Judge.                                                     
               Campbell, Senior Circuit Judge,                                                         
                  and Lynch, Circuit Judge.                                                      

                                         

William  F. Scannell,  Jr. with  whom Edward  W. McIntyre  was  on                                                                     
brief for appellant.
Paul G. Pino with whom  Clark, Balboni & Gildea  was on brief  for                                                           
appellee.

                                         

                      February 11, 1998
                                         

          Per  curiam.   In this  appeal, plaintiff-appellant                      Per  curiam.                                 

Mary V. Pratt  asserts that the district  court acted outside

its discretion in concluding that her failure to comply  with

the terms of its sixty-day  Settlement Order of Dismissal was

not  a result of "excusable neglect."   See generally Pioneer                                                                         

Inv.  Servs.  Co. v.  Brunswick  Assocs. Ltd.,  507  U.S. 380                                                         

(1993)  (explaining  the  concept  of  "excusable  neglect").

Having carefully  reviewed the  court's determinations  -- as

set forth  in its  comprehensive opinion --  in the  light of

plaintiff's appellate  arguments,  we perceive  no  abuse  of

discretion.   The court's factual findings are well supported

and its mixed fact/law determinations are unassailable.

               Affirmed.  Costs to appellee.                           Affirmed.  Costs to appellee.                                    

                             -2-                                          2